In an action to recover damages for libel, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Horowitz, J.), dated April 28, 2004, as granted that branch of the defendant’s motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is modified, on the law, by deleting the provisions thereof granting those branches of the motion which were to dismiss the second, fourth, fifth, sixth, seventh, eighteenth, twenty-second, and twenty-seventh causes of action, and substituting therefor provisions denying those branches of the motion; as so modified, the order is affirmed insofar as appealed from, with costs to the plaintiff, and those causes of action are reinstated.
We agree with the plaintiff that the statements alleged in the complaint’s second, fourth, fifth, sixth, seventh, eighteenth, twenty-second, and twenty-seventh causes of action are reasonably susceptible to a defamatory meaning. In addition, the state*409ments reasonably could be found to contain assertions of objective fact which do not fall within the ambit of protected opinion (see Scott v Cooper, 226 AD2d 360 [1996]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., H. Miller, Cozier and Spolzino, JJ., concur.